Title: To James Madison from Thomas Jefferson, 8 June 1797
From: Jefferson, Thomas
To: Madison, James


Philadelphia June 8. 1797.
I wrote you last on the 1st. inst. You will have seen by the public papers that the amendment for putting France on an equal footing with other nations was clogged with another requiring compensation for spoliations. The objection to this was not that it ought not to be demanded, but that it ought not to be a sine qua non, and it was feared from the dispositions of the Executive that they would seize it’s mention by the representatives as a pretext for making it a sine qua non. The representatives have voted a continuance of the fortifications, & a completion & manning of the three frigates. They will probably pass the bills recieved from the Senate prohibiting the exportation of arms & ammunition & for preventing our citizens from engaging in armed vessels. The Senate have also prepared or are proposing bills for raising cavalry, raising a corps of artillerists, buying 9. more armed vessels, authorizing the Executive to employ them & the frigates as convoys for our commerce, and raising a great provisional army to be called into actual service only in the case of war. All these measures will pass the Senate by a majority of about 18. to 12. probably. That of permitting our merchant vessels to arm was rejected by the committee 3. to 2. Bingham who was of the committee stated to the Senate that he had taken pains to learn the sense of the merchants on this subject and that he had not found one in favor of the permission. Still a part of the Senate are for it, and do not consider it as laid aside. Smith & Harper brought on the same proposition yesterday (being the 5th. of Smith’s resolutions) before the representatives. It was amended by changing the word permitting to restricting. Another amendment was proposed to add ‘except to the Mediterranean & E. Indies.’ The day was spent in debate, & no question taken. I believe certainly the general permission will not be given. But what may be the fate of the 3d. 4th. 6th. 7th & other resolutions is not very certain. We hope favorably. The late victory of Buonaparte & panic of the British government has produced a sensible effect in damping the ardor of our heroes. However they might have been willing at first, partly from inclination, partly from devotion to the Executive, to have met hostilities from France, it is now thought they will not force that nail, but, doing of the most innocent things as much as may be necessary to veil the folly or the boldness of calling Congress, be willing to leave the more offensive measures till the issue of the negociation or their own next meeting. This is the most we can hope, and but for the late successes of France & desperate condition of England, it was more than we should have hoped. For it is difficult to say whether the Republicans have a majority or not. The votes have been carried both ways by a difference of from 1. to 6. Our three renegadoes exactly make that difference. Clay proves to be as firm as a rock, having never separated but in the single instance I mentioned in my last letter, when I presume he must have been struck by some peculiar view of the question. We expect the arrival of Paine daily. Of Monroe we hear nothing, except that he had not left Paris on the 1st. of April.
P.M. This day has been spent in the H. of Representatives in debating whether the restriction of the merchants from arming their vessels except when bound to the Mediterranean or E. Indies, should be taken off as to the W. Indies also. It was determined by 46. against 34. that the W. India vessels should not arm. This is considered as auguring favorably of the other resolutions. The Senate determined to-day 18. to 11 that 9 vessels should be bought, armed &c by the president. Their cost is estimated at 60,000. D. each. This was on the 2d. reading of the bill. These bills originated in the Senate & going under their sanction to the lower house, while in so vibratory a state, have a very mischievous effect. We expect to rise on Saturday the 17th. I have written for my horses to be at Fredsbg on Sunday the 25th. and I may be with you perhaps on the 26th. or 27th. Adieu.
